per curiam :
La demandante, Luz Porrata Doria y Veve fue declarada incapacitada para la administración de sus *382(bieusés topana,keg%>suj.peESohd él! S'JGtetdá^fl/dgtá&SO. 'AUguétíi (0.6MárqueB,vOT«esposd,b£ue designado lúholrl í^oF'-ré'sérúcióñ de 18 de octubre de 1940 la Corte de DiStóWidé'iSMhfftía-hl 'QM.eiióíyoaikcrótó^qa6Yp#wrááópddgMÍ§['<§6ni^tó-Í3a',íeUM'cidn de doña Lu^cDálialCitV'kí'i’bñpateÉ^Dótia^t Vbvé, qistd'se éñm'éíL 'trarcafxaeitadá p0Ía/Ué¿ss*'.yu) pe'rédñá y'bdñíínistrár áiks'-bienes y por tal razón la rehabilita en todos sus derechos-' Civiles ñ-H-1 Se decla^1/t^r^ina(|aj-:la),i^qtel^]ique yeppa desempeñando el pe^icjpp^r;i,o(1.dop,.Augusto O. Márquez, esposo de la intere-sada, y habiendo ella aprobado las cuentas de tutela-; y. otor-gando carta de pago y finiquitqvde; cuenta a suscitado esposo y tutor la corte ordena lq-, .cancelación de la fianza prestada por él en garantía del cumplimiento de su cargo”. Por es-(^jj:)Lir^¡,pqi^er^.j^|jfi;;d^J(|;6j depioyiepbre. de 1940. otorgada pité, el ipt^rpj-Frppigcq, Éebplio López,,. Luz Porrafa- ,Doria ^Í0r^. cop^irippodp.-tap amplio .y,bastante, cuando,*en.derecho sp^equprp.y .f^uer^inepester, a,s,u mencionado esposo.,/-.
La demandante y dos hermlana§=ip,qseian!,en,:cpmun'pro-indiviso una finca dedicada al cultivo de cañas, dulces. La Fajardo Sugar,1 (1)"" 'demandada éñ este' pleito)' las refaccio-ft'ábay^eoñici-cónsécu'éñeia’dé éstá-'rélaciqñ págábá' Ias'ííóíitríl ^uqi'jópes^qbr.é ía..propiedá(Í.i '■ Én...cje^üa .ocasión-'la .'Fajardo ■nb Jsatisf izo: las ’ contribución espy 'cuando -lá finca fue vendida en, subasta! paca, 'éOl)par',.'Ías,'.CQntri,fcúcibn,es■ atrasadas,, la Fa-j ardo-la;'‘adquirió:.'- Las^hermanas'-Porrata- Doria, instaron pleito contra la Fajardo Sügaí á í>á'se dé que la Fajardo'tenía lá'¡obligacióñ. de! pagar las-céntribúcionesí Se dictó séñteiP 'ciñ’a'Su 'fáVor.'v Eñ apélacióh’confirmamos.' Porrata v. Fajardo Sugar Co. of P. R., 57 D.P.R. 628 (1940).
La Fajardo Sugar Co, recurrió.!,.para- ante: la' Corte de Apelaciones para el Primer Circuito federal. Estando, pen-diente él' réeürso1 áé’iapéláiéióíq,' las Héripáñas Porratá Doria y la Fajardo Sugar convinieron" éri transigir todas l'ás cues-*383tiones qué'teníáii.pendientes y como consecuencia ,lá Fajardo , j desistiría de su recurso, . Como apoderado de su esposa y de laM"Otras Hds hermanas'Porrata boria, Augusto. O. Márquez -) firmó el conveniq, transaccional. La Fajardo la. representó q Jqhp,: Pass.;-¡ELconyenio'fue firmado: enoNueva York el128,:íI de octubre de 1941. ¡/Este convenio- fue 'elevado a escritura i pública en Puerto' Rico-el 1ro. de diciembre de11941. Au-gusto O. Márquez volvió' a 'comparecer como apoderado de,; su'esposa y de sus hermanas. , ■ ,rj
En septiembre, de 1945, Luz Porrata Doria'presentó una-, ? petición de quiebra voluntaria ante la Corte de Distrito ' Fe-oc deral,, para el Distrito de Puerto Rico, que fue jurada por la propia peticionaria ante él notario Enrique Igaravídéz. . En ° diciembre de Í946, radica por conducto de abogado y en unión,. de sus dos hermanas un pleito en la Corte de Distrito de Hu- , .', macao contra la Puerto Rico Production Credit Association.
.. Transcurrieron nueve años desde que sevfirmó ¡el convenio'.') transaccional. El 3 de enero de 1951, la Corte'de Distrito de ; )
Humacaq,a solicitud de Augusto Q. Márquez, ¡dictó resolución declarando a. Luz' Porrata..Doria incapacitada para.- regir-su;;i persona,.^.SU.S..líjeles.,^ de^ignq..tu,tor a Miguel Angel Bar.atoJ sorda.
El^d.^^.^gqstq, .(^e, Eíara^orda (-f el ^esente^.pleitq .contp^a Fajardo .Sugar,, ¡ -El ;20 -,d.e. juKon.; se radica demanda, enmendada,. .La, súplica..de la demanda, v ■Ü'JíC. :j i ¡C -í' Í i’. u< ,i* ,J- ■' - ■ ■ ■ ft V) lee así:
• di .<^T^qe.'idéelár«)mhxisi^ntésf¡y (nulo! él 'dbcúmehto dé tf ah-10 sacqiópné’itaibji5e''dé'.íla':(dejnáh3ante'. y,¡Fajardo en la:ío Ciudad de New York en el año 1941; . \¡\\:i')
2- — Que declare nula e inexistente la , hipoteca, otorgada a nombre de Id'demandante a favor de/Fajaídó, .según escritura núrnero'lOT'-dé 11 detoiciémbré dé 194P an'te Doñ É¡ Ráúl' Béné-)0 dictó; . ' toLf -o ) i"-9 v : • ’ l>
,3. — Que ordené; á¡ Fajardo- a,-.:cóntabilizar ¡los ingresos;y be-' )*) neficios reqibj.dps p.or.pst^-qy ppr -sps.,accionistas', y>;a.-|eont$bi- •[ lizar tqdosjps .ingresos producidos por la, finpa durante,los a^os en que estuvo eh 'pósesión ilégalmente detentada por Fajardo ’ *384Sugar Growers Assn., en confabulación con Fajardo y para be-neficio de ésta y de sus accionistas;
4. — Que declare y decrete que de haberse dedicado la finca en cuestión a su mejor uso durante los años en que estuvo en posesión ilegal de ella que la referida finca hubiera producido una cantidad en exceso de $600,000 de cuya cantidad corres-ponde a la demandante una tercera parte;
5. — Que en la alternativa se condene a las demandadas a pagar a la demandante por concepto de daños y perjuicios una suma igual a % parte de lo que hubiese producido la. propiedad de que se trata durante los años én que su posesión estuvo ile-galmente detentada, cuya cantidad estima la demandante en más de $200,000.;
6. — Decretando y estableciendo que los beneficios devenga-dos por Fajardo de su posesión ilegal han redundado en bene-ficio directo de Fajardo Sugar Company y en su injusto enri-quecimiento, habiendo tenido ésta conocimiento de los hechos aquí narrados desde la fecha de su organización;
7. — Que se conceda a la demandante cualquier otro remedio en ley a que pueda tener derecho bajo los hechos expuestos con costas, y honorarios de abogado.”
El tribunal de instancia declaró sin lugar la demanda. Sostuvo que “la declaración de rehabilitación judicial esta-blece la presunción de capacidad de la demandante y no fue destruida por prueba merecedora de crédito y más bien afir-mada [sic] por abundante prueba pericial y testifical”, y continuó así: “[p]ara que sean nulos los documentos de transacción es necesario que la demandante estuviese men-talmente incapacitada para las fechas en que fueron estos otorgados. Entiende el Tribunal, y así lo declara, que dichos documentos son válidos y obligatorios para la deman-dante . . .”.
La demandante, para: sostener su recurso ataca la vali-dez de la resolución dictada por la Corte de Distrito de San Juan con fecha 18 de octubre de 1946 que rehabilitó a la demandante en todos sus derechos civiles y declaró terminada la tutela iniciada 'en el año 1930. Funda su ataque en que la Corte de Distrito de San Juan actuó sin jurisdicción al de-,. *385clarar terminada la incapacidad de la demandante. Sostiene que eso es así porque “el Tribunal que dictó la resolución de octubre 18 de 1940, sabía o debió saber — tenía conocimiento judicial o debió tenerlo — de que remisión o curación de los síntomas de un maníaco depresivo que ya el Tribunal sabía que había estado recluido en varias ocasiones anteriores en el Manicomio, no es equivalente a curación de esa enfermedad, ni en Ley ni en Siquiatría”. Aparte del hecho de que esa cuestión no le fue planteada al tribunal sentenciador y que “[c]ontra los autos que pongan término al expediente de in-capacidad podrían los interesados deducir demanda ordinaria por el procedimiento del juicio oral y público”, Código Civil art. 185 — 31 L.P.R.A. sec. 708 — , pleito que no se instó por Ios-interesados, la realidad es que su posición no es correcta. El propio perito de la demandante Dr. Troyano de los Ríos afirmó que cuando una persona sufre de sicosis maníaco-de-presiva puede en los períodos de remisión comprender la na-turaleza de ciertos actos. Al doctor Troyano se le pregunta:
“P. ¿El hecho de que una persona padezca por un número de años de psicosis maníaco-depresiva quiere decir que esa persona ha estado durante todo ese período incapacitada?
R. No. • Todo ese tiempo no.
P. ¿Continuamente no ha estado incapacitada?
R. No . . . Si ha habido remisiones no estaba incapaci-tada.
P. ¿ Doctor, usted habló de episodios psicóticos que dej an re-siduos, no de episodios que pueden dejar residuos, verdad, y yo quisiera saber si el hecho de que un episodio deje algún residuo quiere decir que esa persona ha quedado incapacitada para los actos de su vida civil?
R. No señor.”
. El doctor Roselló, perito de. las demandadas, prestó testi-monio en la forma siguiente':
“P. ¿ Si en su opinión es característica de la psicosis maníaco depresiva el que un paciente tiene remisiones en que se reinte-gra a la normalidad?
*386R. Sí. Esto está escrito en muchos textos de psiquiatría, los cuales dicen que después de un ataque y a veces de muchos ataques de psicosis maníaco depresiva el individuo después casi siempre no acusa ningún defecto en su intelecto, afectividad y juicio.



P. Una persona que sufre de episodios psicósicos como los récords de esta señora demuestran, cuando está en remisión, ¿goza de capacidad mental suficiente para darse cuenta de los actos civiles, legalizar contratos, vivir en sociedad, etc.?
R. Si está en remisión, sí está competente.



P. Doctor, una persona que sufre una condición maníaco depresiva tipo maníaco, ¿puede dar la impresión de estar normal sin estarlo?
R. Sería muy difícil, ya que la condición del estado maníaco es algo que cualquier individuo sin saber medicina o psiquiatría lo puede decir, porque es precisamente el cuadro que le trae a la gente lo que significa un estado de locura, o sea que es in-confundible.



R. En un estado maníaco yo digo que no puede puesto que el individuo no tiene ningún control sobre sus emociones y por lo tanto no podría simular estar tranquilo estando dentro de una etapa maníaca”.
El doctor Massanet fue el especialista que declaró en la vista del caso sobre determinación de incapacidad.
“P. ¿Usted considera que la condición mental de esta se-ñora . . .
R. Está perfectamente capacitada.
P. ¿Para regir su persona y administrar sus bienes?
R. Sí señor. Yo le sugerí que ella estuviese presente aquí en la Corte . . .
Abogado: Ella está aquí en la Corte.”
La demandante fue a otorgar la escritura de poder ante el notario Rebollo López en Fajardo. La describe así el notario:
“Bueno . . . Doña Luz se comportaba como una persona completamente normal. Es más, yo ignoraba que hubiese es-*387tado enferma alguna vez. Su comportamiento fue completa-mente normal; completamente razonable. Contestó todas mis preguntas no hizo ningún gesto que me hubiese llevado al ánimo de que ella estuviese padeciendo de enfermedad mental.”
En Fuentes v. Federal Land Bank, 64 D.P.R. 199, 203 (1944) donde se trataba de una persona que contrató en un período de remisión, dijimos:
“Pero como de conformidad con el [art.] 1214 el consenti-miento se manifiesta por el concurso de la oferta y de la acep-tación sobre la cosa y la causa que han de constituir el contrato, es en el instante en que tiene lugar ese concierto de voluntades cuando debe existir la capacidad para prestar consentimiento.”
Al mismo efecto: Rivera v. Sucn. Díaz Luzunaris, 70 D.P.R. 181, 188 (1949) donde dijimos que:
“El contratante puede ser un loco desde el punto de vista del psiquiatra, y no obstante, tener la capacidad mental suficiente para darse cuenta del alcance de una determinada transacción.”
El tribunal de instancia al resolver el presente caso se expresó así:
“Si tomamos en consideración que la demandante ha estado en varias ocasiones en remisión de síntomas; que fue rehabi-litada por el Tribunal a solicitud de su esposo el día 18 de octu-bre de 1940; que otorgó un poder a favor de su esposo el día 16 de noviembre de 1940 y haciendo uso de este poder su esposo otorgó los documentos que ahora se pretenden anular; que fue dada de alta en remisión de síntomas el día 27 de agosto de 1940 y que su esposo tenía oportunidad de conocer la conducta de su esposa para saber si debía actuar como mandatario o en virtud de autorización judicial para hacer la transacción de los pleitos, necesariamente tenemos que concluir que la demandante estaba con capacidad suficiente para la fecha en que otorgó el poder y se realizó la transacción. Resolver otra cosa sería con-cluir que todo lo actuado por su mandatario fue de mala fe para destruir el derecho de las demandadas a continuar su ape-lación, y de mala fe fue tanto la declaración de rehabilitación .para actuar en su nombre y representación en los documentos de transacción como la última declaración de incapacidad para iniciar esta acción.”
*388Estamos convencidos que la prueba claramente revela que la demandante cuando otorgó el poder a su esposo estaba en el pleno ejercicio de su capacidad para obligarse. La prueba pericial y testifical así lo revela. Nada hay en la prueba que demuestre que no lo estaba cuando se firmó el contrato transaccional el 28 de octubre de 1941 ni cuando su esposo como apoderado suyo y de sus hermanas compareció para ratificar lo acordado entre las partes. Es de impor-tancia apuntar que luego de las fechas en que se otorgó el poder y se convino la transacción con las demandadas, la aquí demandante compareció en corte en dos ocasiones represen-tando sus propios intereses. Nada hay en la prueba que jus-tifique alterar la conclusión del tribunal sentenciador.

Se confirmará la sentencia que dictó el Tribunal Superior, Sala de San Juan, con fecha 25 de enero de 1955.


 Dos-entidades .fueron demandadas, pero nos ji¿hío;^F^dd'éugaL'^' •'* referiremos ,a filas